Case 3:18-cv-13701-RHC-SDD ECF No. 44, PageID.1219 Filed 01/02/20 Page 1 of 1


            United States District Court for the EASTERN

                                District of MICHIGAN

     National Electronical Annuity Plan,



                                                Plaintiff,

      vs.                                                                           Case No. 18-cv-13701

     Henkels & McCoy, Inc.,



                                             Defendant.



                                NOTICE OF APPEAL
Notice is hereby given that National Electronical Annuity Plan,                                            ,
                                        Name all parties taking the appeal


hereby appeal to the United States Court of Appeals for the Sixth Circuit from

final judgment denying plaintiff’s/granting defendant’s motion for summary judgment
                                  The final judgment, from an order describing it


entered in this action on the   4TH      day of                                         December , 2019    .


                                                   (s) George H. Kruszewski (P25857)
                                                               Address: 1423 E. 12 Mile Road
                                                                          Madison Heights, Michigan
                                                                          48071

                                                   Attorney for National Electrical Annuity Plan

Note to inmate filers: If you are an inmate confined in an institution and you seek the timing
benefit of Fed. R. App. P. 4(c)(1), complete Form 7 (Declaration of Inmate Filing) and file that
declaration along with this Notice of Appeal.

cc: Opposing Counsel ✔
    Court of Appeals ✔

6CA-3
11/16
